MEMORANDUM **
Margarita Gonzales Cardenas, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review de novo claims of due process violations in immigration proceedings. See Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir. 2001). We dismiss in part and deny in part the petition for review.
Petitioner contends that the IJ violated due process by precluding evidence from an expert witness. Contrary to her contention, the proceedings were not “so fundamentally unfair that [she] was prevented from reasonably presenting [her] case.” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (citation omitted). Moreover, petitioner failed to demonstrate prejudice. See id. (requiring prejudice to prevail on a due process challenge).
We lack jurisdiction to review petitioner’s contentions that the IJ imposed an improper court rule and prejudged the expert witness because she failed to raise these contentions before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (noting that due process challenges that are “procedural in nature” must be exhausted).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.